Name: Commission Regulation (EC) No 2957/94 of 5 December 1994 on the transport for the free supply to Tajikistan and Kyrgyzstan of common wheat flour pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 312/14 Official Journal of the European Communities 6. 12. 94 COMMISSION REGULATION (EC) No 2957/94 of 5 December 1994 on the transport for the free supply to Tajikistan and Kyrgyzstan of common wheat flour pursuant to Council Regulation (EC) No 1999/94 3 . The flour will be made available for loading in the following manner : Lot No 1 1 5 000 tonnes at a Community port situated elsewhere other than in the Mediterranean Sea :  5 000 tonnes with effect from 16 January 1995,  5 000 tonnes with effect from 23 January 1995,  5 000 tonnes with effect from 30 January 1995. Lot No 2 1 5 000 tonnes at a Community port situated in the Medi ­ terranean Sea :  5 000 tonnes with effect from 16 January 1995,  5 000 tonnes with effect from 23 January 1995,  5 000 tonnes with effect from 30 January 1995. The ports will be definitively designated at the time of the award of the supply. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan, Tajikistan and Moldova ('), as amended by Regulation (EC) No 2621 /94 (2) and in particular Article 4 (2) thereof, Whereas Commission Regulation (EC) No 2065/94 (3), established the detailed rules applicable to the free supply of agricultural products not available from intervention stocks but belonging to the same group of products provided for by Regulation (EC) No 1999/94 ; whereas, it is appropriate to open a tendering procedure for the supply of 30 000 tonnes of common wheat flour intended for Tajikistan and Kyrgyzstan ; Whereas, in view of the present difficulties in these re ­ publics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products in two lots ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee Section, Division VI/G. 2 (Office 10/05), Rue de la Loi 120, B-1049 Brussels . The closing date for the lodgement of tenders shall be 19 December 1994 at 17.00 hours (Brussels time). In the case of non-acceptance of offers on 19 December, a second closing date for the lodgement of offers shall be 27 December 1994 at 17.00 hours (Brussels time). In this case all of the dates referred to in Article 1 and Annex I shall be carried forward by seven days . 2. The offer shall relate to the supply of the total of the quantities of one lot referred to in Article 1 (3). By way of derogation from Article 6 ( 1 ) (d) ( 1 ) of Regula ­ tion (EC) No 2065/94 the offer must specify the total amounts in ecu required for the total supply of one lot (net weight), and the amount in ECU per tonne (gross weight) offered for each destination, in accordance with Annex IV. Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 30 000 tonnes (net) of common wheat flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in parti ­ cular Article 2 thereof. 2. The supply costs shall relate to the take-over of the flour fob, stowed on the boat, in the ports referred to in paragraph 3, and transport by the appropriate means to the places of destination and within the time limits indi ­ cated in Annex I. The successful tenderer must ensure that the entire railway transport is effected in indivisible 'block trains'. (') OJ No L 201 , 4. 8 . 1994, p. 1 . (2) OJ No L 280, 29. 10. 1994, p. 2. (3) OJ No L 213, 18 . 8 . 1994, p. 3 . 6. 12. 94 Official Journal of the European Communities No L 312/15 3. Point (c) of Article 12 (1 ) of Regulation (EC) No 2065/94 is not applicable. 4. By way of derogation from the amount referred to in Article 6 (1 ) (f) of Regulation (EC) No 2065/94 the ten ­ dering security is fixed at ECU 20 per tonne of flour, to be lodged in national currency. 5. By way of derogation from Article 8 of Regulation (EC) No 2065/94 the supply security must be lodged three working days before the take-over for each loading. 6. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 280 per tonne of flour, to be lodged in national currency. 7. The securities referred to in paragraphs 4 and 6 shall be lodged in favour of the Commission of the European Communities. Article 3 The take-over certificate referred to in Article 10 ( 1 ) (a) of Regulation (EC) No 2065/94 shall be established at the places and by the authorities referred to in Annex II, on the basis of the model in Annex III . Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency of the Member State in which the port of take-over is situated shall deliver, upon completion of that operation, a certificate certifying the total removal of the quantities laid down for each date of availability. Article 5 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 1994. For the Commission Rene STEICHEN Member of the Commission No L 312/16 Official Journal of the European Communities 6 . 12. 94 ANNEX I Lot No 1 Packed on pallets of 1,05 tonnes, shrink wrapped and strapped. Tajikistan : 7 500 tonnes of common wheat flour from a Community port situated elsewhere other than in the Mediterannea Sea. Delivery stage : Goods not unloaded at the frontier points. Final delivery date at the frontier points : Sari-Assia : 2 500 tonnes on 28 February 1995. Amuzang (via Terrnes) : 2 500 tonnes on 28 February 1995. Bekabad : 2 500 tonnes on 3 March 1995. Kyrgyzstan : 7 500 tonnes of common wheat flour from a Community port situated elsewhere other than in the Mediterannea Sea. Delivery stage : Goods not unloaded at the frontier points. Final delivery date at the frontier points : Kara-Su : 2 500 tonnes on 3 March 1995. Lugovaya : 2 500 tonnes on 8 March 1995. Kara-Su : 2 500 tonnes on 8 March 1995. Lot No 2 Packed on pallets of 1,05 tonnes, shrink wrapped and strapped. Tajikistan : 7 500 tonnes of common wheat flour from a Community port situated in the Mediterannea Sea. Delivery stage : Goods not unloaded at the frontier points. Final delivery date at the frontier points : Sari-Assia : 2 500 tonnes on 28 February 1995. Amuzang (via Termes): 2 500 tonnes on 28 February 1995. Bekabad : 2 500 tonnes on 3 March 1995. Kyrgyzstan : 7 500 tonnes of common wheat flour from a Community port situated in the Mediterannea Sea. Delivery stage : Goods not unloaded at the frontier points. Final delivery date at the frontier points : Kara-Su : 2 500 tonnes on 3 March 1995. Lugovaya : 2 500 tonnes on 8 March 1995. Kara-Su : 2 500 tonnes on 8 March 1995. 6. 12. 94 Official Journal of the European Communities No L 312/17 ANNEX II (a) Place of take-over in Tajikistan 1 . Frontier points of Sari-Assia, Amuzang and Bekabad  goods not unloaded. However, for the wagons of which the seals affixed by the representatives of the Commission are not intact at the designated frontier points, the take-over certificates may not be issued until after unloading and the quantitative and qualitative control of the goods to be effected at the first station inside the country at which unloading is possible. 2. Authority entitled to deliver the take-over certificate : Ministry of Trade and Material Resources of the Republic of Tajikistan, Dunshanbe, Ul . Bochtar No 37. (b) Place of take-over in Kyrgyzstan : 1 . Kara-Su and Lugovaya  goods not unloaded. However, for the wagons of which the seals affixed by the representatives of the Commission are not intact at the designated frontier points, the take-over certificates may not be issued until after unloading and the quantitative and qualitative control of the goods to be effected at the first station inside the country at which unloading is possible. 2. Authority entitled to deliver the take-over certificate : Humanitarian Aid Commission, 72003 Bishkek, Dom Pravitelstva. No L 312/18 Official Journal of the European Communities 6. 12. 94 ANNEX III Regulation (EC) No 2957/94 FLOUR Take-over certificate on the arrival of the rail-wagons in Tajikistan and Kyrgyzstan I, the undersigned : (name/first name/position) acting on behalf of certify that the goods indicated below have been taken over : Type of product : common wheat flour Place and date of take-over : Wagon numbers Seal numbers Departure Quantities Arrival (signature) Departure Arrival (signature or remarks (')) Quantities (2) 1 . 2. 3. 4. 5. 6. 7. 8 . 9. 10 . (') If on arrival, the seals are not in order, instead of the signature insert 'to be checked . (2) To be completed only for the wagons which have been the subject of a check, inserting the weight found. Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Name, signature and stamp of the beneficiaryRepresentative of monitoring agency Name, signature and stamp 6 . 12. 94 Official Journal of the European Communities No L 312/19 ANNEX IV Presentation of the offer Submission for Lot No 1  from ports situated elsewhere other than in the Mediterranean Sea. Total price : ECU ... for a net weight of 1 5 000 tonnes. Unitary prices :  to Tajikistan : ECU . . . per tonne (gross weight),  to Kyrgyzstan : ECU . . . per tonne (gross weight). Submission for Lot No 2  from ports situated in the Mediterranean Sea. Total price : ECU ... for a net weight of 1 5 000 tonnes. Unitary prices :  to Tajikistan : ECU . . . per tonne (gross weight),  to Kyrgyzstan : ECU . . . per tonne (gross weight). NB : Each submission must relate to only one lot  delete the part which is not applicable  if a tenderer is interested in the two lots he must present two completely separate offers.